Title: To Thomas Jefferson from Thomas Barclay, 5 April 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Madrid 5th. April 1786

I had the pleasure of writing to you the 31st. of last Month by a gentleman going to Paris and of sending you a Copy of what I wrote Mr. Adams the 27th. I now, by the Spanish Courier, send you Copies of both those Letters. This day the Spanish dispatches arrived from Algiers by which Mr. Carmichael, who writes you by this Opportunity, received a Letter from Mr. Lamb, with another from Mr. Randal, the last dated the 26th. of March. Mr. Randal writes that they did not arrive at Algiers untill the 25th. when the Dey refused them permission to land, but on the representation of the Count D’Espilly, the Minister employed by this Court to negotiate with Algiers (who is an intimate acquaintance of Mr. Carmichael and to whom Mr. Lamb and Mr. Randal had Letters of introduction), they were permitted to land, and were received by the french Consul with great attention. The Count D’Espilly has mentioned his fears of Mr. Lambs success. “As the United States have no treaty with the Porte, and that the most that can be expected will be a Truce untill Congress can send a Minister to Constantinople.” The Deys fleet is not ready for sea, nor has any steps been taken towards fitting it out. Our people who were carried into Algiers have behaved with the utmost decorum [and] were made extreamly happy by the arrival of Mr. Lamb. To the above I have little to add but that the Truce between Spain and Algiers expired with the last month, and that as there are no preparations making by the Dey to send out the Cruizers, tho’ the season is advancing fast, the probable Consequence is, that the Peace will be made with Spain; In the mean time the Count D’Espilly has demanded a Truce of another Month. The Ministers from Portugal and Naples to Algiers are waiting at Carthagena to see the Event of the Spanish negotiations; if they are terminated to the wishes of this Court, they will proceed to Algiers under the sanction of Spain, and in that Case I am certain Mr. Lamb may be provided with the same recommendations to the Dey, that were so kindly given me to the Emperor.

I shall set out for Cadiz in a few days, the Roads are very near being impassable. I am with great Respect & Esteem Dear Sir, Your most obedient, humble servant,

Thos. Barclay

